IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

SOON KIM,                                                                        r-o
                                                                                              o
                                                                                          too
                                                 No. 68257-1-1                            ^*cz
                     Respondent,
                                                                                 CO

                                                                                 3£
                                                                                          5g
                                                                                          m
                                                                                 X-           o
                                                 DIVISION ONE                    *\*      O-Tl
                                                                                          -n ~n
                                                                                 —
                                                                                           _>—
             v.                                                                  —
                                                                                          ^-ur
                                                                                          >-Orr
                                                 UNPUBLISHED OPINION             33»      COHIq
                                                                                          ^-^>
LINDSAY ROGER,                                                                   :r
                                                                                          ^r-
                                                                                 o
                                                                                     *»
                                                                                          o^
                                                                                          —'c
                                                                                 CD       o   —
                    Appellant.                   FILED: March 11, 2013


       Grosse, J. — A party who requests a trial de novo after a mandatory

arbitration is only required to pay attorney fees if that party fails to improve its

position. In determining whether or not a party has improved its position, the trial

court compares the jury's verdict to the arbitrator's award or, as here, the

nonappealing party's offer of compromise before the trial de novo. Costs are

neither added to the verdict nor subtracted from the offer of compromise.    At the

trial de novo, the plaintiff recovered less than the amount she offered in the offer

of compromise. Accordingly, we reverse the trial court's award of attorney fees.

       Soon Kim sued Lindsay Roger for injuries sustained in a rear-end collision

that occurred in September 2008.         The matter was moved to mandatory

arbitration where an arbitrator awarded $25,579.04 to Kim.            Roger timely

requested a trial de novo pursuant to Mandatory Arbitration Rule (MAR) 7.1. On
October 21, 2010, Kim made an offer of compromise to Roger for $16,500.00,

inclusive of attorney fees and costs.1 Roger did not accept the offer and the


1 Where an offer of compromise is not accepted by the appealing party, the
amount of the offer of compromise replaces the amount of the arbitrator's award
for determining whether the appealing party has failed to improve that party's
position on the trial de novo. RCW 7.06.050.
No. 68257-1-1/2


matter proceeded to a jury trial.     The jury issued a verdict awarding Kim

$14,761.00, less than the offer of compromise. The court then awarded costs to

Kim pursuant to RCW 4.84.010 and CR 54(d) in the amount of $2,335.39. When

the costs were added to the jury verdict, the total amount ($17,096.39) was larger

than the offer of compromise. The trial court therefore awarded Kim attorney

fees because Roger had failed to improve her position at the trial de novo under

MAR 7.3 and RCW 7.06.060. Roger appeals.

      The mandatory arbitration rules specify that a party who seeks a trial de

novo and fails to improve his or her position must pay the other party's attorney

fees.2 In awarding Kim attorney fees pursuant to RCW 7.06.060 and MAR 7.3,
the trial court relied upon the reasoning found in the Court of Appeals decision in

Niccum v. Enquist. in which the plaintiff made a similarly worded offer of

compromise.3 Niccum's offer of compromise was $17,350.00, but the jury verdict
awarded only $16,650.004 Nevertheless, the Court ofAppeals awarded attorney
fees to Niccum, holding that court costs awarded to a prevailing party at trial

would first be subtracted from the offer of compromise before comparing the offer

of compromise and the verdict.5 But the Supreme Court reversed the Court of
Appeals and held that, under a plain reading of the statute, it is "improper to
subtract costs from an offer of compromise."6 Thus, there is no right under the
statute to include costs whether it is by subtracting them from the offer of



2 MAR 7.3.
3 Niccum v. Enauist. 152 Wn. App. 496, 215 P.3d 987 (2009).
4 Niccum. 152 Wn. App. at 498.
5 Niccum. 152 Wn. App. at 500-01.
6 Niccum v. Enquist. 175 Wn.2d 441, 448, 286 P.3d 966 (2012).
No. 68257-1-1/3



compromise or by adding them, as here, to the verdict. Had the trial court had

the benefit of the Supreme Court decision it would not have awarded attorney

fees to Kim as the prevailing party after a trial de novo. Here, Roger improved

her position at the trial de novo.   Under Niccum. Kim is not entitled to attorney

fees. The award of attorney fees is reversed. Kim is, however, still entitled to

fees under chapter 4.84 RCW.7




                                                               j
WE CONCUR:




                                                         i_A «/N^R-




7 "If the prevailing party in the arbitration also prevails at the trial de novo, even
though at the trial de novo the appealing party may have improved his or her
position from the arbitration, this section does not preclude the prevailing party
from recovering those costs and disbursements otherwise allowed under chapter
4.84 RCW, for both actions." RCW 7.06.060(3).